UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K / A (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthefiscalyearended December 31, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthetransitionperiodfrom to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-0915893 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 7301 South Peoria, Englewood, Colorado 80112 (Address of principal executive offices and zip code) 303-792-7400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Not Applicable Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $.06 PAR VALUE PER SHARE (the "Common Stock") (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act (Check one): Large accelerated Filer £ Accelerated Filer T Non-accelerated Filer £(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes £NoT State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $369,880,000 The number of outstanding shares of Common Stock as of February 29, 2008, was 12,151,879. TABLE OF CONTENTS To Form 10-K / A Page PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 1 ITEM 11. EXECUTIVE COMPENSATION 4 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS ANDDIRECTOR INDEPENDENCE 21 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 21 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES IV-1 SIGNATURES IV-2 i Table of Contents PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Summary information concerning our directors and executive officers is set forth below: Name Age Position Class/Year Term as Director Expires(1) George W. Belsey 68 Chairman of the Board I/2010 Ralph J. Bernstein 50 Director III/2009 Samuel H. Gray 70 Director II/2008 C. David Kikumoto 58 Director I/2010 MG Carl H. McNair, Jr. (Ret.) 73 Director I/2010 Lowell D. Miller, Ph.D. 74 Director III/2009 Morad Tahbaz 52 Director II/2008 Paul H. Tate(2) 56 Director III/2009 Aaron D. Todd 46 Director and Chief Executive Officer II/2008 David L. Dolstein 59 Senior Vice President, Community-Based Services N/A Michael D. Allen 45 Senior Vice President, Hospital-Based Services N/A Trent J. Carman 47 Chief Financial Officer, Secretary and Treasurer N/A Sharon J. Keck 41 Chief Accounting Officer and Controller N/A (1) Refers to the calendar year in which the annual meeting of stockholders is expected to be held and at which the term of the pertinent director class shall expire. (2) Effective March 31, 2008, Paul H. Tate resigned his position from the Board of Directors and accepted an appointment to the position of Chief Operating Officer of Air Methods Corporation.On that date, the number of directors was reduced by one to a total of eight. Mr. George W. Belsey has served as Chairman of the Board of Directors since April 1994, having been appointed a director in December 1992. Mr. Belsey was appointed Chief Executive Officer of the Company effective June 1, 1994, and served in that capacity until July 2003. Mr. Belsey previously served in executive and administrative positions at the American Hospital Association and at a number of hospitals. He received his Bachelor’s Degree in Economics from DePauw University in Greencastle, Indiana, and holds a Master’s Degree in Business Administration from George Washington University, Washington, D.C. Mr. Ralph J. Bernstein became a director in February 1994. He is a co-founder and General Partner of Americas Partners, an investment firm. He holds a Bachelor of Arts Degree in Economics from the University of California at Davis. Mr. Bernstein currently serves on the board of Empire Resorts, Inc. Mr. Samuel H. Gray became a director in March 1991. From 1989 to 2000, he was Chief Executive Officer of The Morris Consulting Group, Inc., a health care industry consulting firm, and between 2000 and 2006 served as a Vice President of the Mattson Jack Group, Inc., also a health care consulting firm. Currently, he is an independent health care consultant. In 1959 Mr. Gray received a Bachelor of Science Degree from the University of Florida. 1 Table of Contents Mr. C. David Kikumoto became a director in June 2004. Mr. Kikumoto is the cofounder and Chief Executive Officer of Denver Management Advisors. From 1999 to 2000, Mr. Kikumoto was President and Vice Chairman at Anthem Blue Cross and Blue Shield, Colorado and Nevada, and from 1987 to 1999, he served in several roles, including CEO of Blue Cross and Blue Shield of Colorado, Nevada and New Mexico. He received his Bachelor of Science degree in accounting from the University of Utah, pursued graduate studies at the University of Utah, and graduated from the Executive Development Program at the University of Chicago. Major General Carl H. McNair, Jr., USA (Ret.) was appointed to the board of directors in March 1996. In April 1999, General McNair retired from his position as Corporate Vice President and President, Enterprise Management, for DynCorp, a technical and professional services company headquartered in Reston, Virginia, where he was responsible for the company’s core businesses in facility management, marine operations, test and evaluation, administration and security, and biotechnology and health services. He currently serves as Special Assistant, Government Relations and Legislative Affairs, in the corporate offices of Computer Sciences Corporation.
